Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 26, 2012                                                                                  Robert P. Young, Jr.,
                                                                                                                Chief Justice

  143993                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 143993
                                                                   COA: 296725
                                                                   Saginaw CC: 09-032753-FC
  DEMARCUS TREVELL YOUNG,
          Defendant-Appellant.

  ____________________________________/

         On order of the Court, the application for leave to appeal the October 6, 2011
  judgment of the Court of Appeals is considered. We DIRECT the Saginaw County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order, and to specifically address whether, if the defendant’s prior
  conspiracy conviction cannot be scored as a crime against a person pursuant to People v
  Bonilla-Machado, 489 Mich 412 (2011), any error was harmless because the defendant
  has a conviction for assault with intent to commit great bodily harm that would form a
  basis to score OV-13 at 25 points.

        The application for leave to appeal remains pending.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 26, 2012                  _________________________________________
           h0919                                                              Clerk